Citation Nr: 0122373	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  97-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for tinnitus.

3. Whether there was clear and unmistakable error (CUE) in a 
rating decision of October 1, 1996, which did not consider 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which, inter alia, denied service 
connection for "multiple emotional problems."  A notice of 
disagreement was received in October 1996; a statement of the 
case was issued in October 1996; and a substantive appeal was 
received in January 1997.  The veteran requested a hearing 
before an RO hearing officer, and the hearing was scheduled 
in May 1997.  In May 1997, the veteran withdrew his request 
for a hearing.  In June 1997, the veteran requested a hearing 
before a Member of the Board via videoconference.  This 
hearing was scheduled in September 1997, but the veteran 
failed to report for the scheduled hearing.  As the veteran 
did not provide good cause for the failure to appear at the 
hearing, the request for hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2000).  

In November 1998, the Board addressed this issue and 
recharacterized the issue as indicated on the first page of 
this decision and remanded the claim to the RO.  The Board 
directed further development of the claim, including 
obtaining treatment records and a statement from the veteran 
of his in-service stressors.  The RO was directed to conduct 
further development, including verification of identified 
stressors and a VA examination, if appropriate.  In December 
1998, the veteran was requested to identify all doctors and 
medical facilities that had treated him for all psychiatric 
disorders since November 1997.  The RO also requested that 
the veteran provide details of the "stressful things that 
happened to you in service that you feel caused your 
condition."  The veteran completed and returned a PTSD 
questionnaire in January 1999.  

The Board also noted that the veteran, through his 
representative, had raised the issue of entitlement to 
service connection for tinnitus.  This issue was referred to 
the RO for appropriate action.  By rating decision in March 
2000, the RO denied service connection for tinnitus.  The 
veteran filed a notice of disagreement in July 2000.  By 
rating decision in August 2000, the RO found that no revision 
was warranted of the decision not to consider entitlement to 
service connection for tinnitus in the October 1996 rating 
decision.  The veteran filed a notice of disagreement to this 
decision in August 2000.  A statement of the case on both 
claims was issued in August 2000; the veteran filed a 
substantive appeal on both claims in August 2000.  

In the November 1998 decision, the Board also referred to the 
RO a determination of whether the veteran intended to raise a 
claim of entitlement to permanent and total disability rating 
for pension purposes.  In March 1999, the RO denied a claim 
for nonservice-connected disability pension benefits, as the 
veteran's income exceeded the limit for such benefit.  The 
veteran did not file a notice of disagreement to this 
determination.  

The claim for entitlement to service connection for tinnitus 
is discussed in the remand portion of this decision.  


FINDINGS OF FACT

1. The veteran's psychiatric condition has been diagnosed as 
PTSD, bipolar affective disorder, and dysthymia.  

2. The veteran's reported stressors of rocket and mortar 
attacks, seeing body bags, and witnessing the death of a 
fellow soldier, are uncorroborated and the record does not 
establish that the veteran engaged in combat with the 
enemy.  

3. The veteran's psychiatric conditions were not manifest 
during service, were not diagnosed until many years after 
service, and are unrelated to his active military service.  

4. The October 1996 rating decision made no adjudicative 
decision with respect to the issue of entitlement to 
service connection for tinnitus.  

5. The first correspondence or action by the veteran or his 
representative, indicating an intent to seek benefits for 
tinnitus was the VA Form 646, submitted by the veteran's 
representative in August 1997.  


CONCLUSIONS OF LAW

1. A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-576, 
114 Stat. 2096, 2098-99 (2000), codified at 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001); 38 C.F.R. § 3.304 (1998); 
38 C.F.R. § 3.304 (effective June 18, 1999); 38 C.F.R. 
§§ 3.159, 3.303 (2000).

2. The veteran has not raised a valid claim of CUE in an RO 
decision dated in October 1996.  38 U.S.C.A. § 5109A (West 
Supp. 2001); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes private medical records, VA 
psychological therapy and group therapy records, VA medical 
treatment records, the veteran's service personnel and 
service medical records, and statements from the veteran 
describing, generally, his reported inservice stressors, as 
well as statements relevant to the claim for CUE.  
Significantly, no additional pertinent evidence has been 
identified by the veteran, relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection for a psychiatric disorder, 
including PTSD, and for consideration of CUE in an RO 
decision.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case, and 
letter to the veteran in December 1998, have informed him of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the vet of the 
information and evidence necessary to substantiate his 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection for PTSD

I. Factual Background

The veteran's service medical records contain no complaints, 
reports, diagnoses, or opinions of any psychiatric disorders 
or symptomatology thereof.  The veteran's DD Form 214 noted 
receipt of the Vietnam Service and Vietnam Campaign Medals, 
as well as the Army Commendation, National Defense Service, 
and Good Conduct Medals.  The veteran's service personnel 
records indicate that he served in the Republic of Vietnam 
from May 1968 to July 1970 with principal duties including 
wireman, switchboard operator, team chief, message clerk, 
communication chief and field switchboard operator. 

The veteran filed an initial claim for service connection for 
"multiple emotional problems" in November 1995.  A VA 
examination was conducted in July 1996.  The veteran reported 
that he served 26 months in Vietnam and had some nightmares 
about that experience.  The veteran further reported 
treatment by his private doctor for what appeared to be 
chronic pain and avoidance of social situations.  He stated 
that he lived apart from his spouse and child, but had some 
relationship with them.  The examiner provided a diagnosis of 
mild chronic dysthymia with a global assessment of 
functioning (GAF) rating of 75.  

In his VA Form 9, substantive appeal, received in January 
1997, the veteran stated that he served two terms in Vietnam 
and was captured, and put in a cage.  He stated that he was 
tied up, given no food, and was beaten.  

By letters, dated in November 1997, B.J. Marrella, D.O., and 
T.A. Podolsky, D.O., stated that the veteran had been a 
patient at their clinic since 1979 for multiple medical 
problems and occasional treatment for psychological problems, 
including anxiety/depression reaction and stress syndrome.  
The physicians stated that the veteran had reported service 
in Vietnam and that remembrances of the wartime experiences 
had exacerbated the veteran's mental state.  The physicians 
stated that the veteran was suffering from a significant 
degree of post-traumatic stress syndrome secondary to 
military-related experiences.  

The veteran underwent psychological therapy at the VA Medical 
Center for three months, resulting in a therapy summary, 
dated in January 1998, which reported a diagnosis of severe, 
prolonged PTSD with chronic depression and a GAF of 52.  The 
veteran reported that on his first night in Vietnam, he was 
on "body detail."  He stated that many people in his 
battalion were killed over his period in Vietnam due to 
rockets and mortars.  The veteran reported that he was 
accompanying a soldier to an airbase, and that soldier was 
killed by sniper fire while sitting next to the veteran.  
Post-service, the veteran reported symptoms of disturbed 
sleep, flashbacks, nightmares, sweats, rashes, hearing 
problems, fear, anger, disgust, tendencies to seclusion, 
anxiety, and physical problems.  

A VA examination was conducted for the Agent Orange exposure 
purposes in January 1998.  The examiner noted that the 
veteran was under psychiatric care for depression and PTSD.  

In January 1999, the veteran returned the PTSD questionnaire 
to the RO.  The veteran reported no specific stressful 
events.  He stated that he had flashbacks and nightmares of 
body bags, mortar attacks, and rocket attacks.  

The record also contains VA medical treatment records, dated 
from October 1997 to October 1998, noting outpatient 
treatment for psychiatric complaints, including difficulty 
sleeping, nightmares, flashbacks, irritability, memory 
impairment and difficulty dealing with others.  The veteran 
reported that his 12-year marriage ended in 1984 due to his 
psychiatric symptoms causing violent behavior.  The veteran 
was prescribed medication for his psychiatric conditions and 
participated in group therapy sessions.  The staff 
psychiatrist reported a diagnosis of dysthymia with a GAF of 
65-70.  Although records were obtained from the Social 
Security Administration, and were reviewed by the Board, 
these records contain no information relevant to the 
veteran's claim for service connection for a psychiatric 
disorder.  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas, 1 Vet. App. at 311.  In the instant case, the RO 
provided the veteran notice of the revised regulations in the 
December 1999 supplemental statement of the case. 

Under the old regulation, a successful claim for service 
connection for PTSD requires:  1) Medical evidence 
establishing a clear diagnosis of the condition; 2) Credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) A link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998); See Cohen v. Brown 10 Vet. App. 
128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, VA is required to 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 
38 C.F.R. § 3.304(d) (2000).  Section 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, but not a basis to link etiologically the condition 
in service to the current condition.  See Arms v. West, 12 
Vet. App. 188 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Engaging in combat with the enemy requires that the veteran 
personally participate in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown , 6 
Vet. App. 91, 98-99 (1993).

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes, 5 Vet. App. at 66.  
If the evidence does not show that he was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); Zarycki, 6 Vet. 
App. at 98-99.

The second component of the Court's analysis holds that, even 
if there was a stressful event in service, the RO or Board 
must nevertheless determine whether that event was of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders.  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination.  Adjudicators may not make 
a determination on this point in the absence of independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 
175(1991).

In Cohen, the Court pointed out that the VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke...in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on  "almost everyone."  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

In the instant case, the record contains diagnoses of PTSD, 
as well as dysthymia and bipolar affective disorder.  Drs. 
Marrella and Podolsky indicated that the veteran's PTSD was 
secondary to his history of military service in Vietnam.  The 
Board notes that, although the November 1997 letters from 
Drs. Marrella and Podolsky indicate that the veteran received 
occasional treatment for psychological problems at the 
clinic, the actual records of treatment obtained from these 
physicians do not show any such treatment.  

The veteran's military records do not indicate receipt of any 
medals or commendations specifically indicative of combat 
service.  Although the service personnel records note 
participation in several campaigns, note of participation 
in a campaign does not, in itself, establish that a veteran 
engaged in combat.  VAOPGCOPREC 12-99.  The veteran's 
military duties, reported in his service personnel records, 
do not provide a basis for a determination that the veteran 
served in combat with the enemy.  The veteran was requested 
to identify the events during service that he felt 
contributed to his current psychiatric condition.  The 
veteran failed to identify any specific events that could be 
verified.  Although the veteran's unit is identifiable from 
his service personnel records, since he made no specific 
report of when the rocket and mortar attacks occurred, such 
cannot be verified.  Further, the veteran has not identified 
any of the individuals in his battalion that were killed, nor 
did the veteran indicate whether he witnessed the deaths of 
these individuals.  The veteran did note during psychological 
therapy that a soldier sitting next to him was killed by 
sniper fire, the veteran has not identified that soldier nor 
provided a date or approximate date of this occurrence.  The 
information provided regarding this incident is not specific 
enough to allow for verification of the occurrence of such.  
Although the general stressors reported by the veteran would 
indicate combat with the enemy, the evidence overall 
preponderates against a finding that the veteran engaged in 
combat with the enemy.  As there is no corroborative evidence 
of the claimed stressors reported by the veteran, the Board 
finds that the evidence preponderates against the presence of 
a recognizable stressor.  Because there is no recognizable 
stressor, the Board need not address whether any stressor is 
of sufficient gravity to support a diagnosis of PTSD.  

Although the record contains the medical opinions of two 
private physicians indicating that the veteran's PTSD is a 
result of experiences during his service in Vietnam, without 
credible supporting evidence that a claimed inservice 
stressor occurred, the veteran's claim must fail.  

The Board notes that there is no medical evidence of record 
providing a link between the veteran's current psychiatric 
symptomatology, first manifest many years after discharge, 
and any incident of his active military service.  The Board 
finds that the evidence preponderates against a finding that 
the veteran's psychiatric disorder(s) is related to or was 
aggravated by his active military service.  


Clear and Unmistakable Error

III. Factual Background

In his November 1995 claim, the veteran sought service 
connection for "hearing."  In the notice of disagreement to 
the October 1996 rating decision, the veteran did not raise 
any further issues beyond those addressed in the rating 
decision.  This notice of disagreement was submitted by the 
veteran's representative.  No mention was made at that time 
of any unaddressed claim for service connection for tinnitus.  
The veteran's VA Form 9, substantive appeal, received in 
January 1997 reports severe hearing loss and the use of a 
hearing aid, but makes no mention of tinnitus or ringing in 
the ears.  

In the VA Form 646, submitted by the veteran's representative 
in August 1997, the representative stated that the issue of 
tinnitus was raised by the July 1996 examination and was not 
addressed.  The representative requested a remand to address 
the issue of tinnitus.  In the informal hearing presentation, 
submitted to the Board in October 1997, the veteran's 
representative requested that a claim of service connection 
be developed.  The Board, in the November 1998 decision, 
recognized this claim and referred it to the RO for 
appropriate action.  

In the VA Form 9, substantive appeal, received in August 
2000, the veteran stated that when he made a claim for 
hearing problems, such included everything that affected his 
hearing, including the ringing in his ears.  He contended 
that service connection for tinnitus should have been an 
inferred issue in his claim for service connection for 
"hearing."  

IV. Analysis

In general, RO decisions which are not appealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2000).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  When the evidence establishes CUE, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  
(1) Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 
(2) The error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the 
outcome at the time it was made; and 
(3) A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court continued to 
state that: 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id. 
Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

In general, adjudication of VA benefits flows from the filing 
of a claim by an eligible individual, either a veteran or 
other eligible person.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (2000).  An informal claim can include 
any communication or action, indicating an intent to apply 
for one or more benefits.  Such a claim must identify the 
benefit sought.  38 C.F.R. § 3.155.  A report of VA 
examination may be considered an informal claim in a claim 
for an increased evaluation or to reopen a previously denied 
claim.  38 C.F.R. § 3.157.  

The Board begins by noting that inherent in the concept of 
CUE is that a final determination of the agency of original 
jurisdiction was clearly and unmistakably erroneous.  As set 
out above, a finally adjudicated claim occurs only where an 
application, formal or informal, has been allowed or 
disallowed and that determination has become final.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103, 20.1104; 
see also 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In the instant case, the RO's October 1996 rating decision 
did not adjudicate entitlement to service connection for 
tinnitus.  The Court has held that there is no final decision 
as to issues that are not adjudicated in a prior rating 
decision.  Curtis v. West, 13 Vet. App. 114, 115 (1999); 
Norris v. West, 12 Vet. App. 413, 422 (1999). 

Further, the first document received from the veteran or his 
representative identifying that he sought service-connected 
disability benefits for tinnitus was the August 1997 VA Form 
646.  Prior to that time, including in his notice of 
disagreement and substantive appeal on the issue of the 
evaluation of his service-connected hearing loss, the veteran 
had made no mention of seeking benefits for ringing in his 
ears or tinnitus.  A diagnosis in a VA examination cannot be 
an informal initial claim for compensation.  See 38 C.F.R. §§ 
3.155, 3.157 (2000).  The VA examination in July 1996 did not 
indicate that the veteran's bilateral periodic tinnitus was 
the result of his active military service.  

The veteran is not contending that the correct facts were not 
before the RO.  The RO reviewed the July 1996 VA examination 
report prior to the rating decision of October 1996.  Nor is 
the veteran contending that the RO incorrectly applied the 
laws or regulations in effect at that time.  The veteran is 
apparently contending that the RO should have known based on 
his service records and the finding of bilateral periodic 
tinnitus on the VA examination in July 1996, more than 
twenty-five years after discharge from service, that the 
veteran wished to initiate a claim for service connection for 
tinnitus.  There was no communication from the veteran or his 
representative, prior to August 1997, indicating an intent to 
apply for any benefit relative to the veteran's tinnitus.  It 
is not CUE to fail to consider a claim that has not yet been 
made by a veteran.  Although the veteran claimed a hearing 
disability and has now provided evidence that tinnitus can be 
associated with hearing loss, the two disorders are 
separately ratable disabilities.  The Board does not assume 
that a claim for hearing loss is also a claim for tinnitus.  
Since the October 1996 decision did not adjudicate 
entitlement to service connection for tinnitus, the veteran's 
claim of CUE in that decision is not valid.  38 U.S.C.A. § 
5109A.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
is denied.

There was no clear and unmistakable error (CUE) in a rating 
decision of October 1, 1996, which did not consider service 
connection for tinnitus; the appeal as to this issue is 
denied.


REMAND

As noted above, the VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
addition, the concept of a well-grounded claim was 
eliminated, superseding the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's service medical records note repeated 
complaints from September 1968 to August 1969 of right 
earache and diagnosis of otitis externa and otitis media.  
The veteran's separation medical examination in July 1970 
noted bilateral high frequency hearing loss, but no 
complaints of ringing in the ears or diagnosis of tinnitus.  

Service connection for bilateral high frequency hearing loss 
has been granted with a noncompensable evaluation, effective 
from February 3, 1984.  A VA audio examination was conducted 
in July 1996.  The examiner noted bilateral periodic tinnitus 
on examination.  A VA examination was conducted for Agent 
Orange exposure purposes in January 1998.  The examiner noted 
"tinnitus since the service."  The record contains no 
medical opinion as to a connection between the veteran's 
diagnosis of tinnitus and any incident of his active military 
service or service-connected disability.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2001) are fully complied with 
and satisfied. 

2. The RO should request that the veteran 
identify any medical care providers who 
have treated or diagnosed him with 
tinnitus since his discharge from 
service.  After securing the necessary 
release(s), the RO should obtain these 
records, to the extent possible, if they 
are not already associated with the 
claims file.

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior 
and pursuant to conduction and completion 
of the examination.  

The examiner should perform any testing 
necessary to provide an assessment of the 
veteran' s condition.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's tinnitus is related to his 
active military service, including as 
related to his service-connected hearing 
loss disability and/or the diagnosis of 
right otitis media/externa during 
service.  

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then re-adjudicate the 
claim for service connection for 
tinnitus.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000). The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



